Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Responsive to the Applicant reply filed on 08/04/2022, Applicant’s arguments have been carefully considered and responded in the following.  Claims 38, 40-43, and 68-80, and 88-94 are presented for examination, in which claims 38, 68, 74, and 88 are independent base claims.

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Response to Arguments
Applicant Amendments and Remarks, filed on 08/04/2022, have been carefully considered and are responded in the following.

In response to the Applicant arguments, page 8, regarding the rejection of claim 86 under 35 U.S.C. 112(b), the amendment has resolved the issue. 

In response to the Applicant arguments, page 8, regarding the rejection under 35 U.S.C. 102(b), the amendment has resolved the issue. 

Applicant’s arguments, pages 9-10 of the Remarks, with regards to claims 74-80 being rejected under 35 U.S.C. § 103(a) have been considered carefully. 
First, Applicant argues the Groten reference with respect to the limitation “wherein the access of the data representative of the rights profile comprises access of a local storage location [[of]] disposed locally on or within the computerized client device” of claim 74; see page 9 of the Remarks.
In response, the Examiner respectfully disagrees.  Claim 74 as newly amended specifies that the access of the rights profile involves a local storage location [[of]] disposed locally on or within the computerized client device.  However, the claim does not require that the rights profile has been downloaded to the “local storage location disposed locally on or within the computerized client device.”  The claim 74 broadly defines that access data representative of a rights profile associated with at least one of: (i) the computerized client device, or (ii) a user of the computerized client device. The word “associated” does not clearly state how the rights profile is stored or processed at the local storage location.  It at most means that the access data representative of a rights profile [is] associated with a user of the computerized client device (i.e., a device of user).  In other words, the access data representative of a rights profile may use the deice of user to facilitate the access of rights profile in a broader sense when the claim given broadest reasonable interpretation.
When compared to the teachings from Groten, it is evident that Groten’s play list is sent to user and stored in the user device or PC as part of rights profile (which is also administered in a user database of the network operator); see par. 0032-0033.  Groten’s system has an interactive session to the user, in which the user is offered continuation of access to the stream for a certain price; par. 0040.  
Groten only discloses that accessibility of rights profile by "the network operator" which does not clearly indicate whether it is at the user database or on the network-side. In Groten, the rights profile or valid access right are determined by payment information which is stored locally on the device of user; par. 0060.  Groten does store rights of music and rights profile in a broad sense.  For example, the local SIM card is used for processing and recording the payment associated with the play list of Groten; see par. 0027 and clm. 14.  Therefore, Groten discloses the limitation “the access of the rights profile involves a local storage location [[of]] disposed locally on or within the computerized client device.”  Therefore, Applicant’s arguments are not persuasive.
Secondly, the Applicant argues, page 10 of the Remarks, claims 75-79 as well as 80 by relying on the argument of claim 74.  For the same reasons as discussed in claim 74, they remain rejected.
It should be noted that Groten does not disclose (i) receiving the request for content at an entity of a first data network, and sending a response to the request to an entity of a second data network and (ii) using “a portion of the profile data downloaded via the first data network to the storage device from a computerized entity of the first data network.” The applicant is advised to further amend claim 74 to advance the persecution.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claims 38, 40-43, and 68-80, and 88-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9342661 B2 (hereinafter “USPAT-661”). 

Regarding claim 38, USPAT-661 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-661 CLM. 1: instructions configured to … enable playback of said first content element at said second device), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-661 CLM. 14: receive a request from said second client device for at least one of said plurality of programming content); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-661 CLM. 1: access a rights profile associated with a network-based account of a user; transfer said rights profile to a second host device, said second host device associated with said user, which means at least a portion of the profile data received via the first data network is stored at the device of user); ; 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-661 CLM. 1: determine, based at least in part on said rights profile, use rights that said user has with respect to a first content element); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-661 CLM. 1: transfer said rights profile to a second host device … and enable playback of said first content element at said second device based at least in part on said transferred rights profile; see also CLM. 7: said rights profile can be provided to said host device; CLM. 14: store said rights profile on behalf of said second client device).

Independent claims 68, 74, and 88 are similarly rejected for obviousness reasons when in view of Groten (US 20090307757 A1) or McCoskey (US 20030028889 A1), as discussed in the previous office actions.  Regarding dependent claims 40-43, and 69-73, 75-80, 89-94 of the present application, they are obvious variants of the same subject matter as found in USPAT-661, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Secondly: 
Claims 38, 40-43, and 68-80, and 88-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9817952 B2 (hereinafter “USPAT-952”). 
Regarding claim 38, USPAT-952 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-952 CLM. 1: instructions … configured to … access a rights profile associated with a network-based account of a user and to provide the digitally rendered content element to the at least one of the one or more recommended computerized client devices), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-952 CLM. 5 and 9: receive data representative of a request from the first computerized client device for the rights profile); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-952 CLM. 1: access a rights profile being associated with a network-based account of a user; said rights profile [is transferred] to a second host device, which is associated with said user, which means a device of user.  Transferring said rights profile to a device of user means at least a portion of the profile data received via the first data network is stored at the device of user); 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-952 CLM. 1: determine, based at least in part on the rights profile, use rights that the user has with respect to a digitally rendered content element); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-952 CLM. 9 and 10: transmit the requested digitally rendered content; the requested digitally rendered content is transmitted to a computerized display device located at a physical distance from the computerized client device).
Independent claims 68, 74, and 88 are similarly rejected for obviousness reasons when in view of Groten (US 20090307757 A1) or McCoskey (US 20030028889 A1), as discussed in the previous office actions.  Regarding dependent claims 40-43, and 69-73, 75-80, 89-94 of the present application, they are obvious variants of the same subject matter as found in USPAT-952, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Thirdly: 
Claims 38, 40-43, and 68-80, and 88-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,281 B2 (hereinafter “USPAT-281”). 

Regarding claim 38, USPAT-281 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-281 CLM. 1: a computerized method for providing digitally rendered content to a computerized client device in a content delivery network), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-281 CLM. 9: data representative of a request for digitally rendered content); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-281 CLM. 9: receive rights profile data via the media player application computer program; transfer said rights profile to a second host device, said second host device associated with said user, which means at least a portion of the profile data received via the first data network is stored at the device of user); 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-281 CLM. 9: determine, based at least in part on the rights profile data, whether a user of the computerized client device is given a right to access the requested digitally rendered content); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-281 CLM. 9 and 10: transmitting the rights profile data to the rights management application computer program, the rights profile data enabling the rights management application computer program to authorize rendering digitally rendered content via a media player…).

Independent claims 68, 74, and 88 are similarly rejected for obviousness reasons when in view of Groten (US 20090307757 A1) or McCoskey (US 20030028889 A1), as discussed in the previous office actions.  Regarding dependent claims 40-43, and 69-73, 75-80, 89-94 of the present application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identicaally disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 74-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten (US 20090307757 A1) in view of McCoskey (US 20030028889 A1).

As per claim 74, Groten teaches a computerized apparatus configured to manage digital content access of at least one computerized client device (Groten, the Abstract and par. 0050: the content provider…[manages] play lists for streaming content; par. 0054: the content provider will start transmission of the [content] stream), comprising: 
a processing apparatus; and 
a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising a plurality of instructions, the plurality of instructions being configured to, when executed on the processing apparatus of the computerized apparatus (Groten, par. 0046-0047: as shown in FIG. 1, a mobile user …operates a mobile device, which inherently has storage and instructions executed on the processor of the mobile device), cause the computerized apparatus to: 
obtain data representative of a request for access to a digital content element for a computerized client device (Groten, par. 0046-0047: a mobile user is connected to the mobile network through GPRS wherein the streaming proxy as shown FIG. 1 obtains a request for content access; par. 0050-0051: the RTSP "Play" command is a request); 
access data representative of a rights profile associated with at least one of: (i) the computerized client device, or (ii) a user of the computerized client device, wherein the access of the data representative of the rights profile comprises access of a local storage location disposed locally on or within the computerized client device (Groten, see par. 0032-0033.  Groten’s system has an interactive session to the user, in which the user is offered continuation of access to the stream for a certain price; par. 0040.  The rights profile or valid access right are determined by payment information which is stored locally on the device of user; par. 0060; Groten’s user has SIM card to facilitate the payment of play list; 0027 and clm. 14. See also par. 0035: the user to purchase the right to play the stream online; since the access of rights in Groten involves the communication with the mobile device of the user, Groten discloses that access data representative of a rights profile is associated with the computerized client device); 
based at least on the evaluation, determine access rights with respect to the digital content element (Groten, par. 0051-0053: verifies the identity of the user (not shown) and checks the right to content access in a subscription database (Subscription DB); par. 0054: when both results are positive, the user is allowed to access the digital content).
While Croten discloses performing an evaluation of user’s access rights for the requested digital content using the profile data (par. 0033-0034 and 0051-0053), Groten does not explicitly disclose using metadata of the digital content element as a determining factor for rights evaluation.  
In a related art, McCoskey teaches:
evaluate the data representative of the rights profile against metadata of the digital content element (McCoskey, par. 0114 and 0117: analyzes the user's profile information and metadata and, if applicable, instructs the digital rights management processor 454 to apply the appropriate DRM scheme to the content delivery.  Furthermore, McCoskey discloses steps for evaluating the rights profile, such as, retrieves information from the user's profile pertaining to the user's rights to download certain content and execution of routine 754 compares the user data and the content download request in order to verify that the user is authorized to download the requested content; par. 0105).
Groten and McCoskey are analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten’s system with McCoskey’s teaching on a use of metadata of the digital content element as a determining factor for evaluation. For this combination, the motivation would have been to improve digital rights management of using the downloaded content with the metadata that is embedded with the content.

As per claim 75, the references as combined above teach the computerized apparatus of Claim 74, wherein the obtainment of the data representative of the request for access to the digital content element for the computerized client device comprises receipt of the data representative of the request from a second computerized client device associated with the user (McCoskey, par. 0074: the content can be stored on the user terminal 202, copied to another system, forwarded to another user, transferred to removable media). McCoskey is combined with Groten for the same reason as that for claim 74.

As per claim 76, the references as combined above teach the computerized apparatus of Claim 74, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
based on the access rights, cause display of a notification on a user interface of the computerized client device, the notification including information related to a reason for denial of access to the digital content element (Groten, par. 0055-0057: when … the access authorization check result is negative, an interactive HTTP session to the user is started [providing] an option to the user to buy the right to access the requested content … If the user accepts to pay for the access, this is administrated by the operator in the subscription database by means of an "HTTP ticket."  Note here the option in an interactive HTTP session for the user to buy the access is inherently display in a Web browser interface as a notification. Obviously the reason for access denial is the missing payment; see also par. 0058).

As per claim 77, the references as combined above teach the computerized apparatus of Claim 74, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
provide a second digital content element to the computerized client device, wherein the second digital content element is related to the digital content element (Groten, par. 0058: the HTTP content description is forwarded to the user (9). The HTTP content description is received by the web browser (10), which either shows the web page (11) to the user (11') or forwards the information to the Media Player (12), e.g. after the Media player is started as a plug-in; Groten discloses that directly, or at any other time after the reception of the play list, the user can start a stream by selecting ("clicking") one of the links in the play list from the Media Player, wherein the play list is the second digital content element is related to the digital content element; see par. 0032 and 0047).

As per claim 78, the references as combined above teach the computerized apparatus of Claim 74, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
based on the access rights, determine that the computerized client device does not have access to the digital content element (Groten, par. 0057: If the user refuses to pay for the requested access, the access to the content provider platform will remain blocked for that user); and 
enable a user of the computerized client device to obtain access to the digital content element via a user interface of the computerized client device (Groten, par. 0058: the HTTP content description is forwarded to the user (9). The HTTP content description is received by the web browser (10), which either shows the web page (11) to the user (11') or forwards the information to the Media Player (12) [for content replay]).

As per claim 79, the references as combined above teach the computerized apparatus of Claim 74, wherein the computerized apparatus is associated with a Wi-Fi or Personal Area Network (PAN) network (Groten, par. 0046: a home network, e.g. palmtop computer with WiFi interface).

Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten and McCoskey, as applied to claim 74, and further in view of Markley (US 20070217436 A1).

As per claim 80, the references of Groten and McCoskey as combined above teach the computerized apparatus of Claim 74, but do not explicitly disclose the use of 3GPP-based communications protocol for content streaming. This aspect of the claim is identified as a further difference.
In a related art, Markley teaches:
wherein the computerized client device is configured to utilize at least a Third Generation Partnership Project (3GPP)-based communications protocol to perform data communication with at least one data network (Markley, par. 0098: content/media can be … streamed "on demand" to a mobile user … using communications or networking protocols 3GPP such as par. 0058 and 0062).
Markley is analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten-McCoskey system with Markley’s teachings for a use of removable storage device for storing the digital content.  It is noted that Groten discloses GPRS for 2G network.  The modification is essentially a substitution of known network in the same field of computer art and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve applicability of Groten-McCoskey system to the evolving network technology for content streaming.

Allowable Subject Matter
Claims 38, 40-43, 68-73, and 88-94 are allowable over prior art for the following reasons:
The prior art of record does not disclose the features of claims 38 and 68, the request for content received at an entity of a first data network and “the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network” in combination with other limitations of claims 38 and 68, respectively. Therefore, independent claims 38 and 68 are allowable. Dependent claims 40-43 and 69-73 are allowed by virtue of their dependencies on claims 38 and 68, respectively, as they further limit the scope of the claimed invention.
Regarding the newly added independent claim 88, it recites “the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network” in combination with the limitation for the request for content received at an entity of a first data network. The prior art of record fails to disclose the combination.  Therefore, independent claim 88 is allowable. Dependent claims 89-94 are allowed by virtue of their dependencies from claim 88 as they further limit the scope of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Primary Examiner, Art Unit 2493
08/12/2022